Citation Nr: 0605365	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  04-38 430A	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 40 percent for prostate 
cancer, to include the question of whether a reduction in the 
evaluation for prostate cancer, from 100 to 40 percent, was 
proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from December 1954 to 
September 1957 and from March 1964 to June 1981.  He also 
served in a reserve component of the military.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 decision by the RO.


FINDINGS OF FACT

1.  By a decision entered in December 2003, the RO reduced 
the veteran's rating for service-connected prostate cancer 
from 100 to 40 percent, effective from March 1, 2004.

2.  The veteran perfected an appeal of the RO's December 2003 
decision, challenging the reduction and seeking an increased 
evaluation.

3.  On February 14, 2006, while the veteran's appeal was 
pending, the Board received a copy of an application for 
death benefits, filed by the veteran's spouse, wherein she 
certified that the veteran had died in November 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a decision entered in December 2003, the RO reduced the 
veteran's rating for service-connected prostate cancer from 
100 to 40 percent, effective from March 1, 2004.  The veteran 
perfected an appeal of the RO's December 2003 decision, 
challenging the reduction and seeking an increased 
evaluation.  Unfortunately, however, on February 14, 2006, 
while his appeal was pending, the Board received a copy of an 
application for death benefits, filed by the veteran's 
spouse, wherein she certified that the veteran had died in 
November 2005.

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


